EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In page 1 of the specification, paragraph 0001, line 3, after “2019,”, insert --now U.S. Patent Number 11,222,284 B2,--.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record, such as Maass (US 2016/0341671 A1), Juarez (US 2019/0318444 A1), Kretsis (US 2010/0168891 A1) and Cardens Bernal (US 2018/0350056 A1) discloses and makes obvious the limitations of “A method for managing manufacturing of a laminate, the method comprising: recording, by a sensor system, layup information about a layup of layers on a workpiece platform, wherein the layup of layers forms a workpiece; recording, by the sensor system, inspection information about the laminate on an inspection platform, wherein the laminate is formed from curing the workpiece; identifying, by an analyzer in a computer system, a laminate nonconformance in the laminate using the inspection information” in claim 1, 9 and 16.  See for example, Maass, disclosing a sensor system in the form of laser line scanner 134, a workpiece platform in the form of mandrel 820, and an analyzer in the form of a computer process discussed in paragraph 0043).  Juarez discloses additional sensing and recording techniques (see Juarez, paragraph 0015); Cardenal Bernal and Kretsis disclose noncomformance information (see Cardenal Bernal paragraph 0015 and 0017; see also Kretsis, paragraph 0055).  Attention is directed to the non-final rejection mailed in parent application 16/436,074 addressing apparatus claims that parallel the method claims of the instant application.  However, these references do not disclose or make obvious the following features in independent claims 1, 9 and 16.
With respect to claim 1 and dependent claims 2-8, the prior art of record does not disclose the additional limitations of “receiving, by a user input system, a user input verifying the laminate nonconformance in the laminate is present; and training, by the computer system, an artificial intelligence system using the layup information, the inspection information, and the user input verifying the laminate nonconformance” in combination with the other limitations of claim 1.
With respect to independent claim 9 and dependent claims 10-15, the prior art of record does not disclose the additional features of “generating, by the analyzer, nonconformance information about the laminate nonconformance; receiving, by a user input system, a user input describing the laminate nonconformance in the laminate on the inspection platform; and requesting, by the analyzer, the user input to verify whether an identification of the laminate nonconformance in the laminate identified by the analyzer is correct when the identification of the laminate nonconformance in the laminate identified by the analyzer has a confidence level that is less than a threshold for proceeding without the user input” in combination with the other limitations of claim 9
With respect to independent claim 16 and dependent claims 17-20, the prior art of record does not disclose the additional features of “generating, by the analyzer, nonconformance information about the laminate nonconformance; receiving, by a user input system, a user input describing the laminate nonconformance in the laminate on the inspection platform; and requesting, by the analyzer, the user input to verify whether an identification of the laminate nonconformance in the laminate identified by the analyzer is correct based on a setting that indicates that an operator is to be prompted for a verification” in combination with the other limitations of claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK